[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STRIKE
The defendant, Kristina Lee-Lundberg has moved to dismiss the fifth count of the complaint on the grounds that the court lacks subject matter jurisdiction. The fifth count of the complaint alleges in substance that paintings were transferred to the moving defendant in violation of the rights of the plaintiff. The moving defendant now asserts that the court lacks subject matter jurisdiction on a variety of grounds principally based upon claims that the plaintiff has no standing to assert claims made; that the assignment upon which the plaintiff's rights are based is invalid; and the actions of the plaintiff constitute a fraud on the moving defendant and on the court.
The above entitled matter has been subject of numerous memorandums of decisions. In a memorandum of decision filed by Judge Lewis in December 10, 1991 this court specifically held that the plaintiff "has alleged in the fifth count a colorable claim of an injury to an interest, and sufficient facts to confer standing to pursue her action." Judge Lewis also held that the claims of the moving defendant that the allegations of the CT Page 1219 complaint are false and constitute a fraud upon the court and moving defendant is an issue that cannot be decided because such claim relates to the merit of the case. Similarly, the issues relating to the validity of the assignment must await further proceedings.
Accordingly, the motion to dismiss is denied.
RUSH, J.